Case 1:15-cv-01265-ABJ Document 157 Filed 07/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MIANGO et al

 

Plaintiff

a: Civil Action No. 15-cv-01265

DEMOCRATIC REPUBLIC OF CONGO et al

 

Defendant
NOTICE OF APPEAL

Notice is hereby given this 29 day of July , 20_20 , that

Jacques Miango
hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from
the judgment of this Court entered on the 29 day of June , 20.2020

in favor of Defendants Joseph Kabila Kabange, Jean Marie Kassamba, Jacques Mukaleng Makal, Raymond Tshibanda, Sam Mpengo Mbey, and Seraphin Ngwej

KB. crdoreeflcaing

Attorney or Pro Se Litigant
Jacques Miango
1413 Montpelier Street
Baltimore MD 21218
(443) 854-0091

Address and Phone Number

against said Jacques Miango ©

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil action

must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
officer or agency is a party)

CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:

Robert N. Weiner (D.C. Bar # 298133), Raul R. Herrera (D.C. Bar # 405485),R. Stanton
Jones (D.C. Bar # 987088), Stephen K. Wirth (D.C. Bar # 1034038), Sara K. Murphy (D.C.

Bar # 1531509), Attorneys for Defendants at ARNOLD &PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW, Washington, DG 20001-3743
